DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2018, 09/11/2019, 06/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "a modest pulling force" in line 2.  The term “modest” is a relative term that that renders the claim indefinite.  The term “modest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  An artisan doing measuring and testing would not know at what point " modest " within the scope of the claim had been accomplished because nothing within the disclosure establishes when a sufficient “modest” occurs.   
The examiner is aware of usage of the term " modest " must be analyzed to determine whether this usage is definite or not to one in the field of invention, but in this case, the term has not been define , lack of boundaries  and is a relative term.
Note: Terms lacking precise boundaries from within the intrinsic evidence of a patent have been basis for a finding of invalidity under 35 USC § 112, ¶ 2, under Amgen. Judge Newman distinguishes Amgen under the facts of the case ( In Verve, LLC v. Crane Cams, Inc., __ F.3d __, App. No. 01-1417 (Fed. Cir. Nov. 14, 2002)(Newman, J.), opinion below, 145 F. Supp.2d 862, 60 USPQ2d 1219 (E.D. Mich. 2001)).
For the examination on the merit, claim 11 will read without “configured to detach under a modest pulling force”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montestruque (US 8,258,977 B1).
Regarding claim 1, Montestruque teaches a data communication system for an enclosure, comprising: 
a transceiver located on an underside of a manhole cover located at an entrance port to the enclosure, wherein the transceiver is configured to communicate with a network outside of the enclosure (Figs. 1, 2, radio transceiver 22, col. 3, lines 47~63); 
a mounting structure to mount the transceiver to an underside of the manhole cover, the mounting structure configured to protect the transceiver from damage during removal of the manhole cover from the entrance port of the enclosure (Figs. 1, 2, housing 20, col. 3, lines 47~63).
Regarding claim 2, all the limitations of claim 1 are taught by Montestruque.
Montestruque further teaches a communication system, further comprising: a sensor analytics unit to process data from a monitoring device or sensor disposed in the enclosure and to generate a processed data signal and to communicate the processed data signal to the transceiver Abstract, microprocessor, sensor, transmitting element in communication with the microprocessor).
Regarding claim 3, all the limitations of claim 2 are taught by Montestruque.
Montestruque further teaches a communication system, further comprising: a connector located on a bottom portion of the transceiver, wherein the mounting structure includes a lower opening having sufficient depth and diameter to surround the connector (Fig. 2, radio transceiver 22, microprocessor 30, housing 20).
Regarding claim 4, all the limitations of claim 3 are taught by Montestruque.
Montestruque further teaches a communication system, further comprising: a cable connecting the sensor analytics unit to the transceiver via the connector (Fig. 2, radio transceiver 22, microprocessor 30, cable and connector are implicit as the transceiver and the microprocessor are in communication with each other, see Abstract). 
Regarding claim 9, all the limitations of claim 3 are taught by Montestruque.
Montestruque further teaches a communication system, wherein a portion of the mounting structure mates with an inner surface of a central support ring of the manhole cover, wherein the mounting structure further includes a depression region, wherein a cavity is formed between the manhole cover and the depression region, the cavity sufficient to receive the transceiver (Fig. 3, 13, Fig. 4, 13).
Regarding claim 10, all the limitations of claim 1 are taught by Montestruque.
col. 3, lines 51-55).
Regarding claim 12, all the limitations of claim 1 are taught by Montestruque.
Montestruque further teaches a communication system, wherein the enclosure comprises an underground vault (Fig. 2, 20).
Regarding claim 13, all the limitations of claim 1 are taught by Montestruque.
Montestruque further teaches a communication system, wherein the transceiver is directly mounted to the mounting structure (Fig. 2, 22, 20).
Regarding claim 14, all the limitations of claim 1 are taught by Montestruque.
Montestruque further teaches a communication system, wherein the mounting structure is directly mounted to the manhole cover (Fig. 2, 20, 14).
Regarding claim 15, Montestruque teaches a mounting structure for protecting a transceiver located on an underside of a manhole cover, the mounting structure formed from a metal or rugged plastic in the shape of a truncated dome or cone with a sloping sidewall and a cavity configured to receive a transceiver, wherein the mounting structure is mountable to an underside of the manhole cover (Figs. 1, 2, housing 20, radio transceiver 22, col. 3, lines 47~63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Montestruque (US 8,258,977 B1) in view of Quist (US 2007/0159326 A1).
Regarding claim 5, all the limitations of claim 1 are taught by Montestruque.
	Montestruque does not explicitly teach a system, wherein the cable comprises a tethered cable having a tether string or filament coupled to the cable and that is attached to the underside of the manhole cover.
	Quist teaches a system, wherein the cable comprises a tethered cable having a tether string or filament coupled to the cable and that is attached to the underside of the manhole cover (Fig. 4, 140, [0058]).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Quist to the teachings of Montestruque in order to allow flexible reconfiguration of the system while offering the user an opportunity to more securely or permanently attach other elements such as communication device, power source or processors (Quist [0058]).
Regarding claim 8, all the limitations of claim 1 are taught by Montestruque.
	Montestruque does not explicitly teach a system, wherein the mounting structure further comprises a slot having a sufficient width to permit passage of the cable extending from the transceiver through a side wall of the mounting structure.
	Quist teaches a system, wherein the mounting structure further comprises a slot having a sufficient width to permit passage of the cable extending from the transceiver through a side wall of the mounting structure (Fig. 1, [0049], ports 180).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Quist to the teachings of Montestruque in order to provide access points through which one can conveniently perform monitoring, reprogramming, or maintaining the system (Quist [0049]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Montestruque (US 8,258,977 B1) in view of Winter (US 2012/0191380 A1).
Regarding claim 6, all the limitations of claim 1 are taught by Montestruque.
Montestruque does not explicitly teach a system, wherein the mounting structure comprises a truncated cone or dome shape with a sloping sidewall.
	Winter a system, wherein the mounting structure comprises a truncated cone or dome shape with a sloping sidewall ([0045] Fig. 4, 24, 120).
Winter [0045]).
Regarding claim 7, all the limitations of claim 6 are taught by Montestruque in view of Winter. 
Winter further teaches wherein the sloping sidewall has an angle of about 20 degrees to about 70 degrees, with respect to a central axis of the mounting structure (Fig. 4, 120, 24).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Montestruque (US 8,258,977 B1) in view of Quist (US 2007/0159326 A1) as applied to claim 5 above, and further in view of Salser (US 2007/0296607 A1).
Regarding claim 11, all the limitations of claim 5 are taught by Montestruque in view of Quist.
	Montestruque in view of Quist does not explicitly teach a system, where the tethered cable includes a breakaway connector.
	Salser teaches a system, where a cable includes a breakaway connector (Fig. 5, [0034] terminal block 80). 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Salser to the teachings of Quist since such terminal block is common and well-known cable connection method in supplying power and signals (Salser [0057]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844